DETAILED ACTION
	The Response filed 9 November 2020 has been entered.  Claims 4-9, 12, 14-18, and 21-26 are pending, with claims 21-26 being newly presented.  Claims 1-3, 10-11, 13, and 19-20 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9 November 2020 have been fully considered but they are not persuasive for the following reasons in view of the previously applied prior art references – Bayh, III et al. (US 2017/0356273) and Hill, Jr. (US 5,884,705).
The applicant argues with respect to independent claims 4 and 12 on pg. 6 of the Response that the prior art lacks a flapper with a filler portion that exclusively consists of a section with voids, as opposed to the examiner’s interpretation of Bayh disclosing a flapper 200 with a filler portion comprising the interior volume of the flapper 200 with voids 295 as well as any other portion of the interior volume and surfaces excluding the fulcrum and contact plate face 250 that are separately defined in the claims.  However, the claims aren’t interpreted as limiting the filler portion exclusively to the section with the voids, and instead, the claims are interpreted as reciting that the filler portion may include other sections of the flapper valve’s interior volume in addition to the section with the voids.  Claim 4 recites “said filler portion being formed with at least one set of rails forming voids” and claim 12 recites “said filler portion has a plurality of voids.”  Therefore, any portion of the solid material in the interior volume of the flapper 200 
The applicant argues with respect to claims 21 and 24 on pg. 6 of the Response that the prior art lacks teaching the limitations recited in the claims. However, as discussed in detail in the rejections below, the prior art teaches the limitations recited in claims 21 and 24.
Drawings
The drawings were received on 9 November 2020.  These drawings are accepted.
Specification
The amendments to the specification filed on 9 November 2020 are accepted.
Claim Objections
Claims 12, 21, and 24 are objected to because of the following informalities:  
In claim 12, line 4, it is suggested that “includes” be changed to --including--.
In claim 21, it is suggested that “density at said fulcrum” be changed to –density of said fulcrum--.
In claim 24, it is suggested that “density at said fulcrum” be changed to --density of said fulcrum--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 and 21-26 are rejected (wherein claims 17, 22, and 25 inherit their rejections because of their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "said contact plate face" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to the plate face recited in claim 12, which was previously recited as a contact plate face.  Note that claim 17, which depends from claim 15, also recites “said contact plate face” in line 2.
In claim 16, it is unclear whether the recitation of “a fulcrum” introduces a fulcrum that is different from the one recited in claim 12, or if the recitation refers to the same fulcrum recited in claim 12.  As understood, the recitation in claim 16 refers to the fulcrum introduced in claim 12, so the recitation in claim 16 should be changed to --said fulcrum-- or --the fulcrum--.
Claim 18 recites the limitation "said opposed surface of said flapper valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to a surface of said flapper valve opposed to the plate face, and/or the “opposed side of said filler portion” recited in claim 17.
In claim 21, it is unclear whether the recitation of “a density at said fulcrum” introduces a density that is different from the density of the fulcrum recited in claim 4, or 
In claim 23, line 1, it is unclear which of the plurality of densities recited in claim 4 “said density” refers to.  As understood, the recitation refers to the density of the filler portion, so it suggested that “said density” be changed to --said density of the filler portion--, for example.
Claim 24 recites the limitation "the density at said fulcrum" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of such a density, so “the density” should be changed to --a density--.
In claim 26, line 1, it appears that “said density” refers to the density of the filler portion, overall, as opposed to either of the densities recited in claim 12, which refer to specific regions of the filler portion.  Therefore, it is suggested that “said density” be changed to --said density of the filler portion--, for example.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 12 and 14-18 (as understood: 15-18) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayh, III et al. (US 2017/0356273).
Regarding claim 12, Bayh discloses in Figs. 1-10 a method of forming a flapper 200 for a check valve (comprising flapper 200 because it is able to only open in one direction) comprising: depositing material layer by layer to form the flapper 200 as a single homogeneous component (paragraph 53) having a plate face 250 and a filler portion (comprising the interior volume of the flapper 200 with voids 295, and including any of the interior volume and surfaces excluding the fulcrum and contact plate face 250);
wherein said filler portion has a plurality of voids 295 includes at least one void 295 which is fluidly sealed (because at least some of the voids 295 are entirely located in the interior volume of the flapper 200, as discussed in paragraph 33);
wherein there is a fulcrum (comprising the portion of the flapper 200 surrounding pin 235); and
wherein a relative density between a density of an inner end section of said filler portion adjacent said fulcrum (i.e. a portion of solely solid material in the interior volume adjacent to the fulcrum, such as the top of the flapper 200 shown in Fig. 8) compared to a density at a section spaced from said inner end (specifically the interior volume with voids 295, such as the central portion of the flapper 200 shown in Fig. 8, which is less dense than the solid material adjacent to the fulcrum) is greater than 100% and less than or equal to 600% (as disclosed in paragraph 35, wherein a reduction of “20%-50%” 
Given that density=mass/volume, a reduction of 20%-50% of mass of the entire flapper 200 because of voids 295 restricted to the filler portion means that the filler portion has a density that is 80%-50% relative to (or 0.80 – 0.50 times) the density of the solid material adjacent to the fulcrum.  Therefore, the ratio of the density of the solid material adjacent to the fulcrum to the density of the filler portion is 1/(1-20%) to 1/(1-50%), which equals 125% to 200%.
Regarding claim 14, Bayh discloses in Figs. 1-10 that said plurality of voids 295 result in said filler portion having a lesser stiffness than if the voids 295 were not present (inherently because the interior volume with voids 295 has less mass than if the flapper 200 had the voids 295 filled with the same solid material as the rest of the flapper 200).
Regarding claim 15, Bayh discloses in Figs. 1-10 that said filler portion is formed to include a lattice of intersecting sets of rails (such as the intersecting rails formed by the linear segments of solid material extending in between the matrix of voids 295 shown in Figs. 4 and 8-9, resembling a “honeycomb” arrangement described in paragraph 33) extending in opposed directions relative to a ray defined perpendicular to said contact plate face 250 ((i.e. the arrangement of intersecting rails extend perpendicular to the contact plate face 250 like the applicant’s intersecting rails 142, 144 and contact plate face 36 shown in Fig. 2).
Regarding claim 16, Bayh discloses in Figs. 1-10 that an end wall (comprising the wall of the flapper 200 opposite from the fulcrum with pin 235 and comprising solid 
Regarding claim 17 Bayh discloses in Figs. 1-10 that a remote plate face is formed on an opposed side of said filler portion (comprising the interior volume of flapper 200, including the wall and surface opposite from the contact plate face 250, and excluding the fulcrum around pin 235 and the end wall) from said contact plate face 250.
Regarding claim 18, Bayh discloses in Figs. 1-10 that there is also a solid material within said filler portion (comprising the interior volume of the flapper 200 around the voids 295, and alternatively including the volume and surfaces excluding the fulcrum and contact plate face 250) at said opposed surface of said flapper valve 200.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-9, 21, and 24 (as understood: 21 and 24) are rejected under 35 U.S.C. 103 as being unpatentable over Bayh in view of Hill, Jr. (US 5,884,705).
Regarding claim 4, Bayh discloses in Figs. 1-10 a check valve (comprising flapper 200 because it is able to only open in one direction) comprising:
a valve seat 215 defining an aperture 216; 
a flapper valve 200 pivoting about a pivot axis defined in a fulcrum (comprising the portion of the flapper 200 surrounding pin 235), and having a contact plate face 250 extending away from said fulcrum for selectively seating on said valve seat 215, said contact plate face 250 and said fulcrum being formed of a solid material relative to a filler portion (comprising the interior volume of the flapper 200 with voids 295, and including any of the interior volume and surfaces excluding the fulcrum and contact plate face 250), and said filler portion being formed with at least one set of rails (comprising the material extending linearly between voids 295, as shown in the cross-sectional views in Figs. 4 and 8-9 and discussed in paragraph 33 as taking various 
wherein a relative density between a density of an inner end section of said filler portion adjacent said fulcrum (i.e. a portion of solely solid material in the interior volume adjacent to the fulcrum, such as the top of the flapper 200 shown in Fig. 8) compared to a density at a section spaced from said inner end (specifically the interior volume with voids 295, such as the central portion of the flapper 200 shown in Fig. 8, which is less dense than the solid material adjacent to the fulcrum) is greater than 100% and less than or equal to 600% (as disclosed in paragraph 35, wherein a reduction of “20%-50%” of mass of the entire flapper 200 due to the inclusion of voids 295 restricted to the filler portion means that the solid material adjacent to the fulcrum has a density of 125%-200% relative to the portion with voids 295); and
said fulcrum pivoting about a fulcrum pin 235.   
Given that density=mass/volume, a reduction of 20%-50% of mass of the entire flapper 200 because of voids 295 restricted to the filler portion means that the filler portion has a density that is 80%-50% relative to (or 0.80 – 0.50 times) the density of the solid material adjacent to the fulcrum.  Therefore, the ratio of the density of the solid 
Bayh lacks comparing the density of the filler portion with the fulcrum because it is unclear whether the fulcrum is made of the same/different material as the filler portion, so it is unclear whether the density of the filler portion is less than the density of the fulcrum.
Hill teaches in Figs. 1-6 that the fulcrum 38 is monolithic with the rest of the flapper 26, as shown by the consistent hatching through the flapper 26, including fulcrum 28.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fulcrum in Bayh to be monolithic with the rest of the flapper, including the filler portion (such that the filler portion with voids would be less dense than the fulcrum), as Hill teaches, because it provides a simple flapper to make, as opposed to having to acquire and attach different materials together. See also MPEP 2144.04(V)(B).
Regarding claim 5, Bayh discloses in Figs. 1-10 that said filler portion includes a lattice of intersecting sets of rails (such as the intersecting rails formed by the linear segments of solid material extending in between the matrix of voids 295 shown in Figs. 4 and 8-9, resembling a “honeycomb” arrangement described in paragraph 33) extending in opposed directions relative to a ray defined perpendicular to said contact plate face 250 (i.e. the arrangement of intersecting rails extend perpendicular to the contact plate face 250 like the applicant’s intersecting rails 142, 144 and contact plate face 36 shown in Fig. 2).
Regarding claim 6, Bayh discloses in Figs. 1-10 that an end wall (comprising the wall of the flapper 200 opposite from the fulcrum with pin 235 and comprising solid material outside of the region with voids 295) encloses said filler portion at an end of said flapper valve 200 remote from said fulcrum (such that the filler portion comprises the interior volume of the flapper 200 with voids 295, and includes any of the exterior volume and surfaces excluding the fulcrum, contact plate face 250, and end wall).
Regarding claim 7, Bayh discloses in Figs. 1-10 that a remote plate face is formed on an opposed side of said filler portion from said contact plate face 250 (because the filler portion comprises the interior volume of the flapper 200 with voids 295, and includes any of the interior volume and surfaces excluding the fulcrum, contact plate face 250, and end wall).
Regarding claim 8, Bayh discloses in Figs. 1-10 that said filler portion (comprising the interior volume of the flapper 200 with voids 295, and alternatively including any of the exterior volume and surfaces excluding the fulcrum and contact plate face 250) provides an opposed surface of said flapper valve remote from said contact plate face 250.
Regarding claim 9, Bayh discloses in Figs. 1-10 that there is also a solid material within said filler portion (comprising the interior volume of the flapper 200 with voids 295, and alternatively including any of the interior volume and surfaces excluding the fulcrum and contact plate face 250) at said opposed surface of said flapper valve 200.
Regarding claim 21, Bayh discloses in Figs. 1-10 that said density of said section spaced from said inner end section (consisting of the section with voids 295) is between 10% and 60% of a density of the solid material of the flapper valve (as disclosed in 
Regarding claim 24, Bayh discloses in Figs. 1-10 that said density of said section spaced from said inner end section (consisting of the section with voids 295) is between 10% and 60% of the density of the solid material of the flapper valve (as disclosed in paragraph 35, wherein a reduction of “20%-50%” of mass of the entire flapper 200 due to the inclusion of voids 295 restricted to the filler portion means that the section with voids 295 has a density that is 80%-50% of the solid material of the flapper valve surrounding the section with voids 295).  Bayh lacks comparing the density of the filler portion with the fulcrum because it is unclear whether the fulcrum is made of the same/different material as the filler portion, so it is unclear whether the density of the section spaced from said inner end section is between 10% and 60% of the density at the fulcrum.
Hill teaches in Figs. 1-6 that the fulcrum 38 is monolithic with the rest of the flapper 26, as shown by the consistent hatching through the flapper 26, including fulcrum 28.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fulcrum in Bayh to .
Allowable Subject Matter
Claims 22-23 and 25-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious, in combination with the other limitations recited:
with regard to claims 22 and 25, the inner end section of the filler portion adjacent the fulcrum having a density different from the density of the fulcrum; and
with regard to claims 23 and 26, the density of the filler portion changing linearly between the inner end section adjacent the fulcrum to the section of the filler portion spaced from said inner end section.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/J. W./
Examiner, Art Unit 3753



/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753